DETAILED ACTION
The response filed March 2, 2022 has been entered. Claims 9 and 10 have been canceled by Applicant. Claims 1-8 and 16 are pending.

Claim Objections
The previous claim objections have been withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as obvious over La Vay et al. (“La Vay”, US 8,727,904 B1).
Regarding claims 1, 2, 7, and 8, La Vay discloses a golf club shaft grip comprising a coiled strip component adapted to be spirally wrapped under tension around a golf club shaft, which may comprise self-fusing silicone and may comprise contact surfaces (4:31-63). The coiled strip component may comprise groove walls (4:31-63). La Vay teaches adding texture to sports grips was known (9:14-23). La Vay teaches the coil can be manufactured by molding (13:19-24).
La Vay does not expressly teach raised surfaces such as squares. Nor does La Vay teach the textured surfaces is located at the center. However, La Vay suggests adding textured surfaces, as discussed above. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add textures such as raised surfaces, including squares, to improve grip in sports grips. The specific location (i.e. center) of the added texture would simply be a matter of design choice. La Vay does not expressly teach the self-fusing silicone is polished. However, it appears that, from the specification, Applicant uses “polished” to define a smooth surface in contrast to a textured 
As to claim 3, La Vay teaches using self-fusing silicon in tool handles and sports grips. It would have been obvious to use the grip of La Vay in a fishing rod handle to improve grip.
As to claims 4 and 5, La Vay does not expressly teach the Shore A hardness. However, it would have been obvious to adjust the hardness of the silicon depending on the use. Since the grips would have been used in a person’s hand, it would have been obvious to adjust the hardness to optimize comfort, grip, and durability. There would be a reasonable expectation that the claimed range would overlap with the hardness of similar products such as sports grips.
As to claim 6, La Vay teaches peel-away adhesive (5:7). Furthermore, release liners are extremely well known in the art.
As to claim 16, the limitations claimed are addressed above except for the cutting step. However, La Vay depicts many different shapes of grip, which inherently would have had to have been cut.
Response to Arguments
Applicant's arguments have been fully considered but are either moot in view of the new grounds of rejection or are not found persuasive.
Applicant has essentially incorporated the limitations of claims 9 and 10 into claims 1 and 16. The limitations have been addressed in the rejection above. The 102 rejection has been withdrawn, but the 103 rejection has been maintained. Adding texture to a golf grip is known. Adding it to the center portion is simply a matter of design choice. Groove joints, which have larger central portion and smooth edge portions, were known, as depicted in the Figures of La Vay. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL H LEE/               Primary Examiner, Art Unit 1746